DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 20 of U.S. Patent No. 10,916,916 to Na et al because the claimed invention, claims, 1, 16, 24 of the present application is a broader version of the claimed invention, claims 1, 20 of the U.S. Patent.  
With respect to claims 1, 16, 24, Na et al disclose in claim 1 and claim 20 a vertical cavity surface emitting laser comprising: a gain layer comprising an upper clad layer, a lower clad layer, and an active layer disposed between the upper clad layer and the lower clad layer and configured to generate light; a first electrode and a second electrode spaced apart from each other, a first distributed Bragg reflector disposed below the gain layer, a second reflector including a meta structure reflector disposed above the gain layer and comprising a plurality of nano structures having a sub wavelength dimension; and a heat sink disposed on an upper portion of the meta structure reflector, and configured to dissipate heat generated from the gain layer, wherein a reflectance of the second reflector is greater than a reflectance of the first distributed Bragg reflector to allow the light generated in the gain layer to be emitted out of the laser, through the first distributed Bragg reflector disposed below the gain layer, the meta structure reflector, and the heat sink; a sensor configured to receive the light reflected from the object; and an analyzer configured to analyze the light received by the sensor to obtain information of the object. Although the claims at issue are not identical, they are not patentably distinct from each other because a vertical cavity surface emitting laser structurally and functionally equivalent to the instant invention’s optical device is capable of emitting light toward an object and wherein the light reflected from the object is received by the sensor and analyzed by the analyzer to obtain information of the object, i.e., a property, a shape, a location, and motion. Therefore, it would have been obvious to one of ordinary skill in the art to use the vertical cavity surface emitting laser structure similarly to the “instant invention” to acquire low power consumption, high-speed operation, miniaturization, and can be used as a light source in various electronic devices such as unmanned vehicles, robots, drones, and augmented reality devices, (see column 14, lines 26-33, US 10,916,916  to Na et al).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878